Opinion by
Judge Pryor:
The question of difficulty in this case arises by reason of the Logwood patent, several years senior in date to that of the Herndon patent. There is proof conducing to show that the land in .controversy is within the Herndon boundary, but at the same time it appears by the testimony of the appellee, John Seaton, that the land is within the Logwood patent, and possession is shown under that patent as well as the Herndon patent. The possession under the Herndon grant is merely constructive, and although claiming to the *240extent of the boundary, the claim cannot interfere with a senior patent where the party is in possession claiming to the extent of that boundary. The survey for Logwood is made, as the patent shows, long prior to that made for Herndon, and in examining Logwood’s patent counsel will find that it calls for Hardin’s lines and not Herndon; and while the calls are similar, the survey by which Logwood’s claim is bounded must have, been made for some other person than Herndon.

T. H. Paynter, George E. Roe, for appellant.


B. F. Bennett, for appellees.

Judgment is reversed and cause remanded for further proceedings.